Appeal by defendant from a judgment of the County Court, Nassau County (Mackston, J.), rendered February 16, 1989, convicting him of attempted robbery in the first degree and resisting arrest, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
A review of the record discloses that the defendant waived his right to appeal as part of his plea agreement. Because we *899find that this waiver was made freely, knowingly and voluntarily, the defendant’s appeal must be dismissed (see, People v Seaberg, 74 NY2d 1). Bracken, J. P., Kunzeman, Eiber and O’Brien, JJ., concur.